This writ of error brings before us for review a final order in habeas corpus proceedings discharging the petitioner from custody. The judgment of the Circuit Judge is affirmed upon authority of McCleod v. Chase, 96 Fla. 736a, 116 So. 858 and Brown v. Watson, 116 Fla. 56, 156 So. 327; there having been no evidence introduced before the municipal court, or before the Circuit Judge in the habeas corpus proceedings, showing, or tending to show that the ordinance in question had been violated by the petitioner.
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.